 FOOD EMPLOYERSCOUNCILFood Employers Council,Inc , for itself and itsMember CompaniesandCharlesC Cook, indi-vidually and as a trustee of the Teamsters andFood Employers Security Trust FundAlbertson'sInc,Alpha Beta Company, CertifiedGrocers of California,Ltd , Hughes Markets,Inc ,JerseymaidMilkProductsCompany,Safeway Stores,Inc, and VonsGrocery Compa-nyandCharlesC Cook,individually and as atrustee of the Teamsters and Food EmployersSecurity Trust FundCases 21-CA-24257 and21-CA-24412March 20, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 9, 1987, Administrative Law JudgeJerroldH Shapiro issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs The Respondentsfiled limited exceptions, a supporting brief, and ananswering brief to the other parties' exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified, and to adopt the recom-mended OrderWe agree with the judge that the parties' strikesettlement agreement of December 23, 1985,1 doesnot preclude processing of the instant charges, butwe also agree that by entering into the strike settle-ment agreement in conjunction with execution ofthenew collective-bargainingagreementtheUnions clearly and unmistakably waived any rightsto payments from the Respondent Employers ofthe November health and welfare contributions andthat therefore the allegation concerning the Respondent Employers' failure to pay those contribu-tionswas properly dismissed 2 The judge alsoiAll dates are in 1985 unless otherwise indicated2 The Unions and the Respondents could not by agreement foreclosethe rightof atrustee of a trust fund to file achargewith the Board concerning conduct alleged to violate the Act to the detriment of beneficianes of the trust fund See generallyNLRB v Amax Coal Co453 U S693 (1981)The rights of the beneficiaries however are ultimately thecreature of the agreement between the parties to the collective bargainingagreement and at least during the periodafterthat agreement has expiredand the parties are bargaining for a new agreement a union may waiverights to payments accruing in that postexpiration period in exchange forconcessions in bargaining on the new agreement SeeLaborers Fund vAdvanced Lightweight Concrete Co108 SCt 830 (1988) (employers unilateralcessation of postcontract contributions raises issues under theNLRA but notissues underERISA)Energy Cooperative290 NLRB 635(1988) (Board finds that it effectuates the policy of theAct todefer toclear and unmistakable waiver in strike settlement agreement of certain333found that by their conduct at the negotiating ses-sion of October 22 the Respondents did not threat-en employees in violation of Section 8(a)(1) of theActAlthough we adopt the judge's conclusionthat no threat occurred, we do so only for the reasons set forth below and find it unnecessary to relyon the judge's rationale for the dismissal of this allegation 3The facts pertaining to this alleged threat arefully detailed in the judge's decision and are brieflysummarized as followsOn August 21 the Re-spondents and the Unions commenced negotiationsfor successor contracts to replace their soon-to-expire 1982-1985 agreements 4The 1982-1985 agreements required, inter alia,thatmonthly health and welfare benefit contributions be made to a trust fund on behalf of each reg-ular, full-time unit employee who was on the payroll for the first day of the month and had completed at least 30 calendar days of continuous employ-mentThe agreements further provided that theRespondent Employers make these contributionson or about the 20th day of each month during theterm of the agreement The eligibility requirementsadopted by the trustees of the trust fund provided,inter alia, that an employee's eligibility for benefitcoverage terminated at the end of the secondmonth following the month in which the last contribution for that employee was paid by the em-ployerAt the September 17 bargaining session, the Respondents proposed changes in the health and wel-fare benefit provision of the 1982-1985 agreementsOne such proposed change involved no increase inthe dollar amount of monthly contributions per em-ployee, i e , the Respondents proposed to keep con-tributions at the current level of $319 41 per monthset by the 1982-1985 agreementsAt their bargaining session held on October 22,theRespondents submitted a complete contractoffer conditioned on a peaceful settlement and ac-ceptance by November 3 and that included theSeptember 17 proposal and added the followingproposal on the same subject Thus, as further ex-plained in a cover letter, the Respondents includedin their offer a proposal to make monthly healthand welfare contributions for the period up to andemployees accrued rights to sickness and accident benefits notwithstanding claim that withholdingof the benefitsdiscriminated against those employees in violation of Sec 8(a)(3) of the Act)3The judge relied onNLRB v Great Dane Traders388 U S 26 (1967)and concluded that the alleged threat to discontinue health and welfarecontributionswas not inherently destructive of important employeerights4 These agreements were extended beyond their September 8 expiration date and the employees continued to work under the contracts untilNovember 5 when the stnke/lockout occurred293 NLRB No 42 334DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDincluding October 31,resumingon the Monday following ratification of the Respondents' October 22contract offer 5In presentingthisoffer to theUnions,Respondent Council made it plain thattherewas nothing in this contract offer that wasnot subjectto negotiation,specifically invited dis-cussion and negotiation with respect to each sub-ject in the proposal, and stated that the proposalwas "final" only in the sense that the RespondentEmployers would have no choice but to make it afinal proposal if the Unions refused toengage innegotiationsThe Unions caucused and, when theparties returned to the table, the Unions revisedtheir contract offerDiscussionat this bargainingsession involvedsome aspectsof the Respondents'offerThe Respondents' specific proposal involvingthe discontinuation of the health and welfare contributions after October 31, however, was not dis-cussedAfter severalmore negotiatingsessions, on No-vember 5, the Unions,as anticipated,struck one ofthe employer members of Respondent Council and,in response, the Respondent Employers and theother employer members of Respondent Councilengaged ina lockout of their unit employees TheRespondent Employers also took the position thatin accordance with their October 22 contract offerto the Unions they were not obligated to make anyhealth and welfare contributions and they discon-tinued such payments in November Two daysafter the strike/lockout began, the parties resumedtheir contractnegotiationsand, on December 23,they entered into successor collectivebargainingagreementsand executed a strike settlement agree-mentThe General Counsel contends that the Respond-ents'October 22 proposal to discontinue the healthand welfare contributions interfered with the em-ployees' statutorily protected right to reject an em-ployer's contract proposals and adhere to the bar-gaining demandsof their collectivebargaining rep-resentative without economic reprisal Contrary tothe General Counsel, we find that the record doesnot support her theory of a violation The recordestablishes that, outside the presence of employeesand in a context free of anyallegationof bad faithbargaining,theRespondents merely submitted a"proposal" to the Unions for their considerationThe record further shows that this proposal was5 TheRespondents reasonably believed that based on the current stateof the negotiations and in light of past practice the Unions would strikeon November 5 when theRespondentscollectivebargaining agreementswith the Meat Cutters Unions expired The Respondent realized that ifthe terms of the 1982-1985 agreements continued in effect a strike on November 5 would mean that November health and welfare contributionswould be due because employees would have been on the payroll as ofNovember 1not a fait accompli in that the Respondents statedthat the matter was open to discussion and negotia-ble in all respects CfCampo Slacks,266 NLRB492, 496-499 (1983)Moreover, the record is clearthat the Unions never put to the test the Respond-ents' statement that the matter was open Further,unlike the situation presented inUnited States Pipe& Foundry,180 NLRB 325, 327-328 (1969),a caserelied on by the General Counsel, the Respondents'conduct occurred in circumstances not alleged toconstitute bad faith bargaining and was not intended to provoke a strike but rather was considered asafeguard against an anticipated strikeWe, therefore, conclude that the preponderance of the evi-dence does not establish that the Respondentsthreatened employees with a unilateral change asalleged in the complaint SeePeoria Journal Star,242 NLRB 928 (1979) Accordingly, we adopt thejudge's dismissal of this alleged threat 6ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissed6Member Cracraft agrees that the Unions waived any rights the employees had to November contributions to the trust funds when they entered into the strike settlement and collective bargaining agreements inDecember 1985 However she would find that the Unions have alsothereby waived the employees rights with regard to the Respondentsproposal to refrain from making those paymentsThus shedoes not address whether the proposal constituted a threat and as such is violativeof Sec 8(a)(1) In sum in Member Cracraft s view because the Unionswaived any right to the November health and welfare contributions theRespondents were not obligated to make them and cannot have violatedthe Act by proposing to withhold them SeeTexaco291 NLRB 613 614at 6-7(1988) (in which strike settlement agreements clearly and unmistakably waived employees right to certain benefits the respondents announcement of the suspension of such benefits did not violate Sec8(a)(1))William J McCauley Esqfor the General CounselWilliam B Irvin Esq (McLaughlin & Irvin),for the RespondentsLionel Richmanfor the Charging PartyDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO Administrative Law JudgeThisproceeding in which a hearing was held on 2 December 1986 is based on unfair labor practice chargesfiled byCharlesC Cook (Cook) in Cases21-CA-24257and 21-CA-24412on 30 October 1985 and 9 January1986, respectivelyThe charge states they werefiled byCook in his capacity as an individual and as trustee ofTeamsters and Food Employers Security Trust FundOn 30 May 1986theGeneral Counsel of the NationalLabor Relations Board(Board) on behalf of the Boardissued an order consolidating these cases and issued aconsolidated complaint alleging that Food Employers FOOD EMPLOYERSCOUNCILCouncil, Inc (Respondent Council) and Albertson s Inc,Alpha Beta Company, Certified Grocers of California,Ltd, Hughes Markets, Inc, Jerseymaid Milk ProductsCompany, Safeway Stores, Inc, and Vons GroceryCompany (Respondent Employers) violated Section8(a)(1) of the National Labor Relations Act (Act)Morespecifically, the complaintwhich alleges Respondentsand several local labor unions affiliated with the International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America were parties to a collective bargaining contract scheduled to terminate 8 September 1985, further alleges Respondents violated Section 8(a)(1) of the Act, as follows On 22 October 1985,during thenegotiationsfor a successor collective bargaining contract, Respondent Council, on behalf of theRespondent Employers, submitted to the Unions a proposed contract and advised the Unions that the Respondent Employers would continue to make the contractualhealth,welfare, and pension contributions on behalf ofthe employees represented by the Unions until 31 October 1985 and would not resume making these contributions until the Monday following the ratification by theemployees of the Respondents 22 October 1985 contractofferRespondent Employers failed and refused to makethe health, welfare, and pension trust fund contributionson behalf of the employees represented by the Unionsfor the month of November 1985 Respondents threatened they would not make the November 1985 health,welfare, and pension contributions on behalf of the employees represented by the Unions and carried out thisthreatas a reprisal against these employees for theirfailure, through the Unions, to accede to the bargainingdemands of Respondents" Respondents filed an answerdenying the commission of the alleged unfair labor practices 1On the entire record 2 from my observation of the demeanor of the witnesses, and having considered theposthearing briefs, I make the followingFINDINGS OF FACTITHE ALLEGED UNFAIR LABOR PRACTICESA The EvidenceRespondent Employers are in the retail grocery bussnessin southern California They are employer membersof Respondent Council,an associationof employer members that exists for the purpose, inter alia,of representingitsemployer members in negotiating collective bargaining contracts with 11 local unions affiliated with International Brotherhood of Teamsters, ChauffeursWarehousemen and Helpers of America (Unions), which representcertain employees of the Employers In negotiating withRespondent Council, the Unions are represented by asingleunion bargaining committee Respondent CouncilI In their answer to the complaint Respondents admit that each is anemployer engaged in commerce within the meaning of Sec 2(6) and (7)of the Act and meet the Board s applicable discretionary jurisdictionalstandardLikewise Respondents admit that each of the Unions involvedis a labor organization within themeaningof Sec 2(5) of the Act2The Charging Party s motion to amend the transcript by changingthe word bulwark to Boulwansm is granted335and the Unionsbargainingcommittee negotiate 11 separatecollectivebargainingcontracts,one contract foreach local union, which in theaggregateencompass asingle consolidated and combined multiemployer, mulbunion bargaining unit Since at least 1970 RespondentCouncil, on behalf of its employer members includingRespondent Employers, has been a party to successivecollectivebargainingcontractswith the Unions in theabove describedmultiemployer,multiunion bargainingunit, the most recent of which were effective from 6September 1982 to 8 September 1985 (the 1982-1985agreements)The 1982-1985 agreementsrequired, inter alia thatcertainmonthly fringe benefit contributions, includinghealth and welfare contributions, be made to the Teamsters and Food Employers Security Trust Fund (TrustFund) on behalf of each regular, full time employee covered by the 1982-1985 agreements who was on the payroll for the first day of the month and had completed atleast 30 calendar days of continuous employment Theagreements further provided that the Employers pay tothe Trust Fund the health and welfare contributions foreach regular, full time employee on or before the 20thday of each month during the term of the agreementsThe eligibility requirements adopted by the Trust Fund strustees provided,inter alia, that employee eligibility forbenefit coverage terminated at the end of the secondmonth following the month that the last contribution waspaid by the EmployerOn 21 August 1985 Respondent Council and theUnions bargaining committee met and began negotiations for collectivebargainingcontracts to succeed the1982-1985 agreements Joseph McLaughlin, RespondentCouncil's president,was the Council's chief negotiatorand spokesperson during the negotiations Jerry Vercruse, the secretary treasurer for Teamsters Union Local630 was the chairman of the Union s bargaining committeeHerman Sperling the director of the statistical department for Teamsters Joint Council 42, was the spokesperson for the committee until mid November 1985when Vercruse replaced him as spokespersonHistorically in the southern California retail food storeindustry the Unions' collective bargaining contracts withRespondent Council in the multiemployer unit here haveexpired in the same years as the Employers contractswith the Meat Cutters Unions, the contracts with theUnions in September and the contracts with the MeatCuttersUnions in early November In 1985 the MeatCutters Unions' contracts in the multiemployer unit represented by the Respondent Council expired 4 NovemberTherefore, in 1985 during the same period that Respondent Council, on behalf of Respondent Employers,was negotiating with the unions bargaining committeefor successoragreementsto the 1982-1985 agreements, itwas also negotiating with the Meat Cutters Unions onbehalf of the Respondent Employers for successoragreementscovering the employees represented by theMeat Cutters Unions The record also establishes that inthe past the Unions on several occasions have engaged instrikes in connection with their contract negotiations inthe multiemployer unit here which did not occur until 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe contracts in the Meat Cutters bargaining unit had expired in early November, at which time both the Unionsand the Meat Cutters Unions struck one or more of theEmployers in the multiemployer bargaining unit In connectionwith the 1985 negotiations, the Unions representative,Vercruse, indicated to the Council's representative,McLaughlin, that the Unions intended to wait untiltheMeat Cutter Unions agreement had expired beforeengaging in economic activity in support of the Unionsbargaining positionOn 21 August 1985,3 the Unions bargaining committee, during the first bargainingsession,submitted a coinplete contract proposalThe Unions proposal was notdiscussedRather, the negotiators spent the session discussing the mechanics of the negotiations i e , dates forthe negotiating sessions and the Respondent Council sproposal to combine several of the agreements into onedriver agreement This proposal, sometimes referred toby the parties as the driver is a driver proposal, proposed in substance that truckdnvers be treated uniformlyunder all the agreements, rather than being treated differently under the various agreements even though theyperformed identical work Thereafter, during the subsequent negotiating sessions held on 27 and 29 August, and3, 6, 10, and 12 September, the only matter of substancediscussedwas Respondent Councils above describedbargaining unit proposal The negotiators also discussed,without reaching agreement, the possibility of enteringinto an agreement to extend the term of the 1982-1985agreements, which were scheduled to expire 8 SeptemberOn 17 September, at the next bargaining session, Respondent Council informed the Unions bargaining committee in writing that the Employers would continue tomaintainand give effect to the provisions of the expired1982-1985 agreements until the fourth day following theUnions receipt of the Employers final offer for presentation to the Unions membership but that this commitment would terminate immediately in the event any ofthe Employers was subject to economic action by any ofthe Unions In addition, Respondent Council submittedinwritingits initialcontract proposals for 8 of the 11agreements 4 Two of these contract proposals involvedcombining several of the agreements into one driveragreement, thedriver is a driver proposal, and theother involved the following provisions of the recentlyexpired 1982-1985 agreementsmanagementrights grievance and arbitration successor and assigns subcontracting of work health and welfare pension picketing andboycotting, and new locationsMcLaughlin, Council srepresentative informed the Unions bargaining committee that the Employers considered these proposals to bethemost importantitemsthatwould have to be addressed by the negotiators during the negotiations beforeany kind of agreement was reachedRespondent Councils 17 September health and welfareproposal changed the health and welfare provision contained in the 1982-1985 agreements, as follows The oldAll dates refer to 1985 unless otherwise specified° Respondent Councils initial proposals for the remaining three agreements were submitted at the next bargaining sessioncontract defined a regular full time employee as onewho among other things, had completed at least 30 calender days of continuous employment, whereas theCouncils proposal changed this to 60 calendar days forcontinuous employment The old contract provided forincreased employer health and welfare contributionsduring each of the contracts 3 years, whereas the Countcil's proposal read as followsB ContributionsEach employer will contribute$319 41 per month for each regular, full time employee to the trust fund for the term of this collective bargaining agreement Such monthly contribution shall constitute the sole and complete obligation of each Employer during the term of this collectivebargaining agreement and no additionalmonies of any kind whatsoever shall be payable orrequiredThe $319 41 proposed as an employers monthly contribution was the amount of money that employers wereobligated to contribute to the Trust Fund under the recently expired 1982-1985 agreements, as of the date ofthe agreements terminationFollowing the 17 September bargaining session, theparties next met for negotiations on 19 September and 1,3,8,and 10 October During thesesessionsthe Unionsbargaining committee continued to propose contract proposals it had advanced at the outset of the negotiationsRespondent Council did not offer the Unions a completecontract proposal but continued to press the Unions todiscuss and agree to its major or so called core proposalsthat had been made at the 17 September session TheUnions bargaining committee however did not engagein any meaningful discussions with the Councils negotiators about the 17 September proposals McLaughlin theCouncils chief negotiator described these discussions, asfollowsThere had been a stonewall in the sense that we hadnot really had any meaningful discussion Our discussions went this wayWell we 11 talk to you aboutitexplain itAnd then you d explain it but you dnever, never was there anything forthcoming thatwould indicate that there was going to be some truenegotiationThat s what I was talking about [referring to his testimony that there had been no meaningful discussions by the parties about the Councils17 September contract proposals]McLaughlin also testified that theunionswere wellaware that this [referring to the Councils 17 Septembercontract proposals] was not a complete proposal andthat during this period and at the 10 October bargainingsessionthe unions had been urging me as a spokemanand the employer committee as a bargaining group to geton with it and give them the rest of the industry proposalsAs of the 10 October negotiating session nota singleagreement had been reached The Unions had not agreedinwhole or in part to any of the Councils 17 Septemberproposals and the Council had not agreed in whole or in FOOD EMPLOYERSCOUNCILpart to any of the Unions contract proposals During the10October sessionMcLaughlin informed the Unionsbargaining committee that he felt negotiations were at animpasse because the parties had been unable to agree onanythingHe also stated as he had stated during previous negotiating sessions, that there was not going to be asettlement unless the Councils 17 September core proposalswereaddressed and addressed satisfactorily tothe industryand asked the Unions bargaining committee to engage in meaningful discussions about those proposalsOn 22 October, at the next bargaining session Respondent Council submitted a complete contract proposal 5 The cover letter from the Council to the Unionsbargaining transmitting this proposal stated it was afinalproposalwhich was conditioned on a peacefulsettlement and acceptance by 3 November, and stated ifany of the Unions engaged in economic action againstany of the Employers in the multiemployer unit that theEmployers might lock out or take other lawful collectiveeconomic action against all the Unions The letter furtherstated if the proposal was accepted that all the modifications and amendments to the 1982-1985 agreements itcontained would be effective as of the first Monday following ratification,and requested the Unions bargaining committee to present this full and final proposal toyour membership with your recommendation that thisoffer be acceptedIn addition to advising the Unionsbargaining committee of the foregoing, the Council sletter of transmission stated that the Employers healthand welfare contributions would be made through 31October and would not recommence until the Mondayfollowing ratification of the Councils 22 October contract offer 6 The portion of the Councils 22 Octobercontract proposal that dealt with health and welfare contributions reads as followsB ContributionsNotwithstanding anything contamed herein to the contrary each Employer willcontribute $319 41 per month for each regular fulltime employee to the Trust Fund up to and including October 31 1985 and thereafter shall not recommence such contribution until the Monday following ratification of this agreementThereafter,eachEmployerwillcontribute$319 41 per month for each regular, full time employee to the Trust Fund for the term of this collective bargaining agreement Such monthly contribution shall constitute the sole and complete obligation of each Employer during the term of this collective bargainingagreement and no additionalmonies of any kind whatsoever shall be payable orrequired5 This proposal was submitted for 8 of the11 agreementsThe Council s proposals for the other three agreements were apparently submittedshortly thereafter6 The exactlanguage asset forth in the transmission readsYou are further advised that the current health and welfare and penSion contributions shall be made up to and including October 311985 Such contributions shall not recommence until the Monday following ratification of this offer337On 22 October when McLaughlin on behalf of theCouncil presented the Councils bargaining proposal tothe Unions bargaining committee, he made it plain therewas nothing in the proposal that was not subject to negotiationHe invited discussion and negotiation with respect to each subject contained in the proposal andstated that the proposal was final only in the sense thatthe Employer would have no choice but to make it afinal proposal if the Unions refused to engage in negotiationsThe negotiators then discussed some of the Council s proposals But, most of the time was spent by theUnionsbargaining committee caucusing in order torevise the Unions' contract proposal now that the Unionshad seen the Councils complete contract proposal Aftercaucusing, the Unions bargaining committee informedtheCouncils negotiators that the Unions were withdrawing several of the provisions included in their contract proposal and were revising several of their otherproposals that dealt with economic matters However atthe conclusion of this session no agreement had beenreached on a single bargaining proposal advanced byeither of the partiesThe next bargaining sessions were held 24, 29 and 31October at which times the negotiators discussed virtually all the Councils 23 October contract proposals Thenegotiators also spent a great deal of time discussing theCouncils proposal to consolidate several of the agreements into a single driver agreement During the 29 October session, the Council revised four of its proposalsafter discovering they had been misworded or were misunderstood by the Unions bargaining committee By theend of this series of bargaining sessions not a singleagreement had been reached The Unions had not agreedto any of the Councils contract proposals and the Council had not agreed to any of the Unions contract proposalsThere was apparently only one provision of substance, the contractual grievance and arbitration procedure on which the negotiators were even close to reaching agreementOn the subject of Employers health and welfare contributions the parties stipulated that at all times materialsubsequent to 1 November, Respondent Council in itsnegotiations with the Unions bargaining committee tookthe position that Respondent Employers were under noobligation to tender the health and welfare trust fundcontributions on behalf of those employees representedby the Unions who worked on the first day of Novemberand who had completed at least 30 days of continuousemploymentOn 2 November the negotiations resumed During thisbargaining sessionwhich lasted until the early morninghours of 3 November, the Unions submitted a contractproposal entitledUnion Requirements For EmployerFinal OfferThe Unions bargaining committee stated ifRespondent Council accepted this proposal the Unionswere prepared to recommend its approval by their membership In this proposal the Unions proposed that the1982-1985 agreements be renewed for another 3 yearswith revisions only in the agreements provisions dealingwith health and welfare pension wages grievance and 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDarbitrationand picketing7The proposal also providedfor the inclusion of the truckdrivers employed by one oftheEmployersLucky Stores in the delivery driversagreement and the inclusion of Lucky Stores San Diegoand Escondido dairy facility employees in theCaptivedairy agreements Lastly,the Unions,with respect to theCouncils proposal that several of the agreements becombined into a single driver agreement,proposed thatthismatter be resolved by impartial arbitrationIt is undisputed that a comparison of the Unions 2November contract proposal with the Council's contractproposal reveals that,other than in the area of grievanceand arbitration,the parties were still far apart on eachone of the provisions set forth in the Unions contractproposal(Tr 171) Asa matter of fact,by the end of the2-3 November negotiating sessions,the Unions and Respondent Council had not reached agreement on any oneof their proposals In an effort to break the bargainingdeadlock,the Unions and Meat Cutters Unions, who, asdescribed suprawere also negotiating with RespondentCouncil for an agreement covering themeat cutters inthe retail food industry,submitted to the Council duringthe 2-3November sessions a so called baseball arbitration proposalThis proposal provided in substance forthe parties to submit their best and final offers of settlement to a panel of impartial arbitrators who would selectwhich of the contending final offers would be implemented Respondent Council rejected this proposalOn 3 November the Unions held a meeting of the bargaining unit employees to vote on whether to accept orreject the Respondent Councils 22 October final contract offerThe employees voted to reject the contractofferOn 4 November,at the next bargaining session, theUnions bargaining committee stated they were deletingfrom the Unions 2 November proposal the provisioncalling for the inclusion of the Lucky Store truckdnversand were also deleting their grievance and arbitrationprovision and would accept the Respondent Council sproposed grievance and arbitration provision providedthat the Council accept the Unions 2 November proposal as so modified Respondent Council rejected this offerThe record reveals that at the end of the 4 Novemberbargaining session the state of the negotiations was asfollowsOn the positive side both the Unions and Respondent Council had withdrawn a number of their proposals in favor of existing language in the recently expired agreements,which these proposals had sought tomodify8Also at the 4 November bargaining session theUnions agreed to accept Respondent Councils grievanceand arbitration proposals,provided that the Councilaccept the Unions 4 November bargaining proposal inall other respects except for the inclusion of the LuckyStore truckdriversOn the other hand,agreement had7The Unions proposed to revise the health and welfare provisions byincorporating the maintenance of benefit language from 1979-1982 agreements or in the alternative to increase the required health and welfarecontributionsby $3460 per month effective 1 December 1985 with addstional increases of a like amount effective 1 June 1986 and 1 June 19878No evidence was presented concerning the date or dates when theseproposals were withdrawn and the existing contractual language substituted in their placenot been reached on a single one of the Unions otherbargaining proposals or on any of Respondent Council s17 September core proposals, which were still on thebargaining table The parties were still far apart on suchsignificant economic and noneconomic items as healthand welfare, pensions, wages, picketing and boycotts,and the inclusion of most of the unit s truckdrivers in asingle driver agreementCommencing 5 November the employees of the employer members of the Respondent Employers, commenced an economic strike against one of the employermembers In response, on 5 November, the remainingemployer members of Respondent Council, including Respondent Employers engaged in a lockout of their unitemployees represented by the UnionsFollowing the 5 November strike/lockout, the partiesheld bargaining sessions on 7 8, 12, 13, and 18 November and thereafter on several other dates during November and December Commencing on or about 1 December the parties began to reach agreements on or otherwise resolve some of the issues that had been blockingagreement on a collective bargaining contract By 22 December they had reached agreeements on most of theseissues, so that it was only their disagreement involvingapproximately six issues that prevented them from reaching a final contractual agreementOne of the six washealth and welfare On 22 December Respondent Councilpresented the Unions bargaining committee with acontractproposal for successor collective bargainingagreements to the 1982-1985 agreements This proposalconsisted of the following All the contractual provisionson which the parties had previously reached agreement,Respondent Councils proposals dealing with the approximately six items that were still unresolved and astrike settlement agreementRegarding health and welfare, Respondent Council s22December contract offer proposed that paragraphG' of the 1982-1985 agreements health and welfare provision be deleted and replaced with the following 9G ContributionsNotwithstanding anything contamed herein to the contrary each Employer willcontribute $319 41 per month for each regular fulltime employee to the Trust Fund up to and including October 31 1985Commencing January 1 1986 or the first day ofthe month following ratificationwhichever is latereach Employer will increase the monthly contribution from $319 41 to $354 01 or an additional $34 60per month to the Trust Fund for each regular fulltime employeeEffective January 1 1987, each Employer will increase the monthly contribution from $354 01 to$388 61 or an additional $34 60 per month for eachregular, full time employee8 ParG of the 1982-1985 agreements was entitledmaintenance ofbenefitsand in substance provided for increased employer contributionsto the trust fund of 39 cents per hour effective 1 December 1982 16cents per hour effective 1 June 1983 and 15 cents per hour effective 1June 1984 FOOD EMPLOYERS COUNCIL339Effective January 1, 1988, each Employer will increase the monthly contribution from $388 61 to$405 91 or an additonal $17 30 per month, for eachregular, full time employeeSuch monthly contributions shall constitute thesole and complete obligation of each Employerduring the term of this collective bargaining agreement and no additional monies of any kind whatsoever shall be payable or required It is understoodand agreed however that if any additional increasesinEmployer contributions are assessed by theTrustees in addition to those set forth above, theywill be deducted from employees hourly rates ofpay The Trustees are directed to give each Employer a sixty (60) day advance written notice ofany such increaseThe language contained in the strike settlement agreementwhich was a part of the Respondent Council scontract proposal, had been previously negotiated by theparties and had been acceptable to the Unions providedthat an agreement on an overall contract was reachedAfter stating it was an intergal part of the settlementbetween ' the parties the strike settlement agreement setforth certain obligations on the part of the parties, one ofwhich dealt with the disposition of any litigation thathad resulted or might result in the future from the partieslabor dispute In this regard, the strike settlementagreement, paragraph 5 reads as follows5The benefits contained in the Agreement nowreached between Food Employers Council Inc, onbehalf of its affected members, and the Unions andincluding specifically the wages and economic benefitsprovided have been bargained in considerationof all parties releasing each other from any and allactions claims complaints or liability of whateverkind of nature arising from the labor dispute and inconsideration of these agreements and releases beingbinding on all parties and on all persons represented by the UnionsThe parties do hereby release and forever discharge each other and any agent employee or representative of any party from any and all manner ofclaims and grievances known or unknown actionscause or causes of action or liabilities whatsoeverarising out of, from or in connection with the labordispute and agree to withdraw and seek the withdrawal of any charges now filed or which may befiled in the futurewith the National Labor Relations Board or any other agency, whether the liability concerns, or the charge is filed by, the partyitself a member of the party, or a person represented by a party or anyone else All litigation mcluding contempt proceedings claims grievances actions,cause or causes of action, or unfair laborpractice charges, of every kind and nature arisingout of or in connection with the labor disputeagainst the Union or any Employer shall be dismissed and withdrawn, with prejudice and shall notbe reinstated in any forum Neither shall there befiledor instituted any new litigation unfair laborpracticecharges,or any other claims, actionscauses or causes of action in any forum arising outof from, or in connection with the said labor dispute, and none of the parties shall directly or indirectly participate or assist in any way with thebringing of or prosecution of any such claims,grievances complaints, actions, charges, or litigationNothing in this Agreement, however, shallaffect the prosecution of criminal actsOn 23 December Respondent Council and the Unionsentered into successor collective bargaining agreementsto the 1982-1985 agreements, when the Unions on thatdate accepted Respondent Councils above described 22December contract proposalThe strike settlementagreement, even though it was a part of RespondentCouncils contract proposal, was set forth in a self contained document entitled Strike Settlement Agreement,which was signed on 23 December by Vercruse, for theUnions, and McLaughlin, for Respondent CouncilAs described supra, under the terms of the 1982-1985agreements,Respondent Employers were obligated topay to the Trust Fund the health and welfare contributions for each regular, full time employee covered by the1982-1985 agreements who were on the payroll on thefirst day of the month and had completed at least 30 calendar days of continuous employment These monthlypayments were due on or before the 20th of each monthRespondent Employers failed to make such payments forNovember despite the fact that there were bargainingunit employees on their payrolls on the first day of thatmonth who had completed at least 30 calendar days ofcontinuous employment 10 Following the execution ofthe successor agreements on 23 December, RespondentEmployers in January 1986 resumed making health andwelfare benefit contributions to the Trust Fund on behalfof the employees represented by the Unions As described supra under the eligibility requirements adoptedby the Trust Fund's trustees, eligibility for benefit coverage terminates at the end of the second month followingthe month for which the last contribution was paid by anemployer Thus under ordinary circumstances the employees, represented by the Unions employed by Respondent Employerswould not have been eligible inJanuary 1986 to receive health and welfare benefitswhen with the settlement of the labor dispute, they returned to work However, the trustees waived the usualeligibility rules inasmuch as it is undisputed that RespondentEmployers employees represented by theUnions, received health and welfare benefits for January1986, as well as for the following months i i10 Respondent Employers also failed to make health and welfare contnbutions for December however it is undisputed that due to thestnke/lockout there were no employees represented by the Unions onRespondent Employers payroll on the first day of December who hadcompleted at least 30 calendar days of continuous employmenti l The Charging Party s contention that an undisclosed number of Respondent Employersunitemployees lost their eligibility for January 1986health and welfare benefits because they were not recalled to work inJanuary until some time after 1 January is not supported by any recordevidence 340DECISIONS OF THENATIONALLABOR RELATIONS BOARDIn including as a part of the Councils 22 Octoberfinalcontract offer, the proposal that current healthand welfare contributions be made up to and including31 October and would not resume until the Monday afterthe employees ratified the offer, the representatives ofthe Council were motivated by the following considerations (Tr 149) They believed that effective 5 November all the employees represented by the Unions wouldnot be at work due to a labor dispute 12 They realizedthat if the terms of the 1982-1985 agreements continuedin effect the Employers would have to contribute to theTrust Fund for November on behalf of all the employeesrepresented by the Unions who were on their payrolls asof 1 November even though because of the labor disputethe employees would have worked only 1 or 2 days thatmonth In view of this, Council President McLaughlintestified,What we decided was that we were not goingto spend $3,000,000 00 plus [the amount of the November health and welfare contributions involved here]in the face of what we thought was a certain strike [and]we therefore refused to do itThe result was the Council s contract proposal, which is the subject of the instantlitigationAs described supra, the parties negotiators in December were finally able to reach agreements on several contract issues so as to reduce the issues that had been dividmg the parties to approximately six one of which wasthe amount of the Employers health and welfare contributtonsThe Unions had proposed a substantial increasein the Employers contributionswhereas the Councilhad proposed contributions remain at the same level asthey had been at the expiration date of the 1982-1985agreements $319 41 per month per eligible employee InDecember, however the Council offered to increasecontributions by $17 30 per month effective January1986, by another $17 30 per month effective January1987 and by an additional $17 30 per month effectiveJanuary 1988 Finallyin its22 December contract offeras described supra, the Council proposed a monthly increase of $34 60 effective January 1986 another increaseof $17 30 effective January 1988During the aforesaid December negotiations concerning the health and welfare contributions according toMcLaughlin s credible testimony, the Unions demandedthat Respondent Employers make their November healthand welfare contributions to the Trust Fund Vercruse,although his testimony on this subject is somewhat inconsistent, admitted that during the period from 4 to 22December he and McLaughlin discussed the subject of12 This belief that the employees represented by the Unions wouldmost likely all be absent from work effective 5 November due to a labordispute was a reasonable one Based on the current state of the contractnegotiationswhat had occurred during previous food industry contractnegotiationswith the Unions and Vercruse s statement to McLaughlinthat the Unions consistent with their past practice intended to wait untiltheMeat Cutters Unions contracts had expired before engaging in economic activity in support of their bargaining position Respondent Council reasonably believed that on 5 November when the Employers contractswith the Meat Cutters Unions expired the Unions with the support of the Meat Cutters Unions would strike one of the Employers ofthe multiemployer unit in support of the Unions bargaining position Ashad been the practices in the past negotiations the other Employers inthe unit would engage in a defensive lockout in support of their bargainmg position Indeed this is what in fact took placethe Employers November health and welfare contributionsVercruse also testified he told McLaughlin that asa part of the Unions bargaining demands the Unionswanted the Employers to make the November contributions and also explained to McLaughlin that the Unionsbelieved the Employers were legally obligated to makethose payments (Tr 78, LL 5-22) The parties stipulatedthat during this period and at all times material theCouncil took the position that the Employers were notobligated to make such contributions and would not doso In the face of the Councils adamant position that theEmployers would not make the November health andwelfare contributions, the Unions at some point stoppedraising the issue In this regard, McLaughlin testifiedThey [referring to the Unions demand for the November contributions] just were abandonedNobody stoodup andsaid,forget it, don t worry about it anymore It[was] just like so many things in collective bargaining Itjust was not there at the endOne of the reasons the Council increased the Employershealth and welfare contributions by an additional$17 30 per month to $34 60 per month in its 22 Decemher contract offer was the Councils belief that withoutthis increase there would not be sufficient money in theTrust Fund s reserve account for the trustees to pay theJanuary 1986 health and welfare benefits of the unit employees whose employers had not paid their Novembercontributions 13 By increasing the Employers contributions during the first 2 years of the contract as providedfor in its 22 December contract offer the Council, basedon a study done by its health and welfare consultant feltthere would be sufficient moneys in the Trust Fund s reserve account for the trustees to pay the January 1986health and welfare benefits of the unit employees whoseemployers had not paid the November contributionsMcLaughlin, the Council's president and chief negotiator testified that in the past what had occurredin situations where employers failed to pay contributions thereby making employees ineligible to receive benefits forcertain months was the Trust Fund s trustees used fundsfrom the Trust Fund s reserve account to pay the employees health and welfare benefits for the months inquestionMcLaughlin also testifiedwith respect to theissueinvolved in this case that the Councils negotiatorsanticipated if there were sufficient moneys in the TrustFund s reserve account that it was possible the trusteesin this instance would agree to do this with respect tothe unit employees whose Employers had not paid theirNovember contributionsMcLaughlin further testified itwas this thinking that partly influenced the Council on22 December to propose an additional $17 30 increase intheEmployers' contributions for the first and secondyears of the contract It is undisputed however, that theCouncil did not inform either the Unions representatives13 AsIhave found supra Respondent Employers had made their lastcontribution to theTrustFund in October for that month thus employeeswere ineligible to receive health and welfare benefitsfor Januaryeven if the stnke/lockout endedThey were backworking 1 January1986 inasmuch as theTrust Funds eligibility rulesprovided for the termination of benefit coverage at the end of the second month followingthe monthfor whichthe last contribution was paid by an employer FOOD EMPLOYERSCOUNCILor the Trust Funds trustees that one of the Council sconsiderations in proposing the additional increases inthe Employers contributions contained in the 22 December contract offer was the Councils anticipation that theTrust Fund s trustees would use this money to pay unitemployees January 1986 health and welfare benefitseven though the employees would not be eligible forbenefits under the usual eligibility rulesRegarding paragraph 5 of the parties 23 Decemberstrike settlement agreement, the paragraph dealing withthewithdrawal of unfair labor practice charges filedwith the Board, the record reveals that in addition to thecharges filed in this case there were other charges filedwith the Board in connection with this labor dispute,which were pending at the time of the strike settlementagreements execution The record also reveals that innegotiating the language contained in paragraph 5 therewas no mention of the charges filed by Cook in this proceeding nor was there any mention of the Employersfailure and refusal to pay the November health and welfare contributionsVercruse, the chairman of the Union sbargaining committee and the person who executed thestrike settlement agreement for the Unions, did not learnabout Cook s charge in Case 21-CA-24257, which hadbeen filed on 30 October, until after the execution of thestrike settlement agreementVercruse did not speak toCook about withdrawing that charge, nor did he speakto Cook about withdrawing the charge filed by Cook on9 January 1986 in Case 21-CA-24412As described supra the charges in this case state ontheir face they were filed by Charles Cook in his capacity as an individual and as a trustee of the Trust Fund,theTeamsters and Food Employers Security TrustFundDuring the time material Cook, a member ofTeamsters Union Local 630, one of the several Teamsters local unions that are included in the multiunion,multiemployer bargaining unit involved here, was employed by Teamsters Local 630 as a business representative and was one of the Trust Funds six trustees 14Cook was not a member of the Unions bargaining committeeHe did however attend a few of the negotiatingsessions at the request of the Unions bargaining committee for the purpose of providing it with research datacost projections and explanations with respect to theTrust Fund, and to assist the Unions full time consultanton those mattersCook was not authorized by the Trust Fund s trusteesto file the charges in this case Quite the contrary, whenthe matter was put to a vote the trustees specifically refused to authorize legal action against Respondent Employers to collect the November contributions, the trustees deadlocked Cook and the two other union appointedtrusteesvoted for and the three employer appointedtrustees voted against taking legal actionIt is undisputed that during the times material to thiscaseCook spoke to Vercruse, the chairman of theUnions bargaining committee and to McLaughlin the14 The 1982-1985agreements and the successor agreementsnegotiatedby the parties provide for the appointmentof anequal number of trusteesby theRespondentCouncil and the Unions Cook was one of the threetrustees appointed by the Unions341spokesperson for the Councils negotiators and advisedthem it was his opinion that the Unions and Council didnot have authority to enter into an agreement excusingthe Respondent Employers from making their Novemberhealth and welfare contributions to the Trust FundCook also warned them that if in fact they entered intosuch an agreement that Cook, acting in his capacity as atrustee of the Trust Fund, would take whatever actionwas necessary to require the Employers to make thosecontributionsCook had previously been told that theUnions were demanding the Employers pay the November contributions and that the Council was taking the position that the Employers would not make the paymentsfor that monthB The Question of Whether Respondent Council andthe Unions Bargaining Committee Bargained to anImpasse During the Time MaterialAlthough the concept of impasse eludes precise definition, it has been held that an impasse exists when goodfaith negotiations have exhausted the prospects of concluding an agreement or when there [is] no realisticpossibility that continuation of discussion[s]wouldbe fruitfulTelevision Artists AFTRA vNLRB395 F 2d622 624, 628 (D C Cir 1986)The Board has established general criteria for determining whether an impasse exists Some of the relevantfactors are the partiesbargaining history, the goodfaith of the parties in negotiations, the length of negotiations the importance of the issue or the issues as towhich there is disagreement, [and] the contemporaneousunderstanding of the parties as to the state of negotiationsTaft Broadcasting Co,163 NLRB 475 478 (1967)affd395 F 2d 622 (D C Cir 1968) In this case, inagreement with Respondents, I am persuaded that whenall the evidence is examined in the light of theTaftBroadcastingcriteria, it establishes the negotiations wereat an impasseon 5 November when in support of theirbargainingpositionsthepartiescommenced theirstrike/lockout, and that the impasse continued for atleast the remainder of the monthThe firstTaft Broadcastingfactor-the partiesbargaining history-is consistent with an impasse finding Theparties have been negotiating collective bargaining contractswith one another in the southern California foodindustry for at least 30 yearsDuring this period theyhave alwaysengaged inhard bargaining-each party attempting to secure the best possible contract terms fortheir constituents-and there is no evidence that Respondent Council has ever engaged in bad faith bargainingSecond an impasse finding is consistent with the factthatas described in detail supra although RespondentCouncil during the currentnegotiationsengaged in hardbargainingitbargained in good faith with a sinceredesire to reach a successor collective bargaining contractThird an impasse finding is supported by the partiesfailure prior to the 5 November strike/lockout to makeany substantive movement toward a real agreement onany issue, other than grievance/arbitration, and by the 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfact that a significant number of the issues over whichthe parties remained far apart were considered to be ofoverriding importance to a final agreement Throughoutthis period the parties failed to reach agreement on asingle contractual provision,let alone being able to reachan agreement on even one of the significant economicand noneconomic issues they regarded as essential to afinal agreement I recognize that the Unions had withdrawn some of their initial contract proposals,revisedothers, and on 2 November submitted a revised contractproposal There is no evidence however,that the Unionsby engaging in this conduct made any concession or concessions from which they could have reasonably expected to receive a quid pro quo from Respondent CouncilFourth,the length of the parties negotiations here isentirelyconsistentwith an impasse findingAs therecord here shows, the parties had been bargaining forover 2 months and had held approximately 19 negotiating sessions before they engaged in a strike/lockout on 5November in support of their respective bargaining posttionsFifth the parties contemporaneous understanding ofthe status of the negotiations establishes the negotiationswere at an impasse During the 10 October negotiatingsessionMcLaughlin stated the Employers felt the negotiations had reached an impasse because the parties hadbeen unable to agree on anything During the 2-3 November negotiating session the Unions, after observingthat the parties had still not been able to reach a singleagreement,submitted its offer of baseball arbitrationwhich provided in substance that a panel of impartial arbitrators would impose an agreement on the parties Thenature of this proposal when considered in context, warrants the inference that the Unions made it because theybelieved negotiations were hopelessly deadlocked withno realistic prospect that continuation of discussionswould be fruitfulAnd when the Unions baseball arbitrationproposal was rejected,the Unions on 5 November commenced an economic strike against one of theunitEmployers in support of their bargaining positionThe Council rather than make a bargaining concession,responded to the Unions strike action by engaging in adefensive lockout of the remaining unit employees insupport of the Councils bargaining positionThe 5 November strike/lockout did not break the bargaining impasse inasmuch as the record reveals thatwhile the parties met for negotiations on several occasions during November after 5 November,itwas notuntil some time in December that they made any significant movement toward reconciling their differences overthe issues that had prevented them from reaching anagreementIn sum all theTaftBroadcastingfactors-including thepartiesbargaining history and good faith negotiationsthe critical importance of the several issues that keptthem from reaching agreement the lack of movement innegotiations the length of negotiations and the understanding of the parties-either supports or are consistentwith the Council's contention that the parties hadreached a bargaining impasse no later than 5 November,when they resorted to economic weapons in support oftheir bargaining positions In the instant case,good faithbargaining had not resolved the multitude of criticalissues that had kept the parties from reaching agreement,and there were no definite plans for further efforts tobreak the deadlock Rather the parties on 5 Novemberin an effort to break the deadlock, chose to resort to economic weapons, but despite their use of economic weapons the bargaining impasse continued until some time inDecemberC Discussion and ConclusionsOn 22 October Respondent Council, on behalf of Respondent Employers, submitted a proposed collectivebargaining contract to the Unions' bargaining committeewhich provided that the Employers contractual healthand welfare contributions be made up to and including31October and not be resumed until the Unions accepted the contract offer The Unions bargaining committeerejected this offer and Respondent Employers, afterhaving bargaining to an impasse, implemented the offer'saforesaid health and welfare contribution provision byfailing and refusing to make their health and welfare payments tothe Trust Fund for November, even though theterms of the expired 1982-1985 agreements had requiredsuch payments for those employees who were employed1NovemberThe complaint hereallegesRespondent Councils contractproposal to discontinue Respondent Employershealth and welfare contributions starting in November ifthe Unions did not accept the Councils contract offer,and Respondent Employers implementation of that proposal for November violated Section 8(a)(1) of the Actbecause Respondent engaged in this conduct as a reprisal againstthose employees for their failure through theUnions to accede to the bargaining demands of RespondentsThe theory of the complaint as furtherenunciated in the General Counsels posthearing brief isthat thealleged illegalconduct adversely affected employees statutory rights, at least to some extent, becauseitconstitutes unlawful interference with the employeesstatutorily protected activity of rejecting Respondents'contract proposals and adhering to their Unions bargaining demandsRespondents contend that the conduct in dispute wasnot inherently destructive of employee statutory rightsthat itwas merely a collective bargaining proposalwhich was made for legitimate business reasons and implemented only after the parties bargained in good faithto an impasse and further contends that even if the conduct had a comparatively slight effect on employee statutory rights it did not violate Section 8(a)(1) of the Actbecause Respondents had substantial and legitimate bustness justifications for making and implementing the challenged contract proposal, and there is no evidence of antiunionmotivationRespondents further contend thateven if their conduct violated the Act, as alleged thatthe Unions by agreeing to the health and welfare contrabutton provision in the current collective bargaining contract, have agreed Respondent Employers were not obligated to make the November contributions to the TrustFunds Therefore the Unions have waived any statutoryrights of the unit employees that may have been in FOOD EMPLOYERSCOUNCIL343volved in this case Lastly, Respondents urge that the 23December strike settlement agreement entered into byand between the Unions and Respondents constitutes anon Board settlement in which the Unions have agreedthat the unfair labor practice charges, on which this caseis based would not be pursued Under the circumstancesRespondents argue it would be an abuse of the Board sdiscretion to fail to defer to this settlement and dismissthe complaint 15 My evaluation of the parties' contentions followsII reject Respondents argument it would effectuate thepolicies of the Act for me to dismiss the complaint indeference to the terms of the 23 December strike settlement agreementThisargumentisbased on the contention that the Unions in that settlement agreed to thewithdrawal of the charges here The record, however,does not establish that the 23 December strike settlementagreementencompasses the charges filed in this caseThe charges were not filed by the Unions, nor by employees represented by the Unions, but were filed byCharles Cook in his individual capacity as a trustee ofthe Trust Fund There is no evidence, or even the slightest suspicion in the record that in filing the charges hereCook acted as the Unions agent Quite the opposite, therecord shows that in his individual capacity as a trusteeof the Trust Fund, Cook had significant and substantialobligations as a fiduciary, which made it especially appropriate for him, as a trustee, to have filed the chargesNor is there any evidence that Cook, expressly or by implication, authorized the Unions or the Council to enterinto an agreement precluding him from filing or maintaming his charges in this case Quite the opposite priorto entering into the 23 December strike settlement agreement the Unions and Councils representatives had beenadvised by Cook, on more than one occasion, that Cookbelieved it would be illegal for the Unions and Councilto enter into an agreement that provided for the nonpayment of the November health and welfare contributionsCook also warned them that if they did enter into suchan agreementthat he intended to take whatever actionwas necessary to challenge the agreement in order to fulfillhis obligations as a trusteeIn assessingthe scope of the 23 December strike settlement agreementit isalso relevant there is a lack of evidence that during the negotiations which resulted in thisagreement the parties to the argreement said anythingthat indicated they intended the agreement to encompassCook s charges This is especially significant in light ofthe fact that the wording of the strike settlement agreement does not preclude Cook from filingor maintaininghis charges All the settlement requires is that the Unions`seek the withdrawal of charges filed by third partiesIt does not require such charges be withdrawn, presumably because the Unions have no control over the conduct of third parties, other than those third parties whoact as the Unions' agent or who the Unions represent Inview of these circumstances, where, as here, the thirdparty involvedCook, did not file the charges as anagent of the Unions, was not one of the employees reprerented by the Unions, and had substantial reasons forfiling his charges in his individual capacity as a trustee ofthe Trust Fund, it would be inappropriate for me to findthat in entering into the 23 December strike settlementagreement the parties to that agreement intended itwould preclude Cook from filing the charges hereBased on the foregoing considerations, I find that the23 December strike settlement agreement did not encompass the charges filed by Cook in this proceeding 16 It isfor this reason that I have rejected Respondents' contention thatIdismissthe complaint in deference to theterms of the parties strike settlement agreementIIAs urged by Respondent, I am of the opinion, for thereasons set forth that the Unions, in agreeing to thehealth and welfare contribution provision in the currentcollective bargaining contract agreed that RespondentEmployers were not obligated to make the November1985 health and welfare contributions to the Trust Fundand by doing so waived any statutory rights of the unitemployees, which may have been involved in this caseA party may agree to contractual provisions waivingstatutory rights, however, such a waiver must be established byclear and unmistakableevidence that theparty intentionally yield its rightMetropolitan Edison CovNLRB,460 U S 693, 708, 709 (1983) As the Boardstated inGem City Ready Mix Co270 NLRB 1260 1261(1984)As a general rule, in order to establish a waiver of astatutory right there must be a clear and unmistakable relinquishment of that rightWhether there hasbeen such relinquishment is to be decided on thebasis of all the facts and circumstances surroundingthe making of the contract in questionMore preciselywaivers of statutory rightsmust be clearlyand unmistakably evidenced either in the terms ofthe parties bargaining contract or in the nature ofthe prior contract negotiationsHowever, whilewaivers of rights are indeed not likely to be inferred they need not on the other hand be evidenced by an express statement of waiverBy these standards, the Unions have waived the statutory rights of the employees hereThe clear and unmistakable language contained in thecurrent contract entered into between the Unions andRespondent Council indicates the Unions agreed that Respondent Employers were not obligated to make the November 1985 health and welfare contributions on behalf15 Respondents do not contend that under the principles enunciated inCollyer InsulatedWire192 NLRB 837 (1971) andUnited TechnologiesCorp268 NLRB 557 (1984) the issues raised by the complaint in thiscase should be deferred to the grievance arbitration provisions of the partiescurrent collective bargaining contract16 In view of this conclusion I have not decided whether as contended by Respondents that in the circumstances of this case the Unions andthe Council had the authority to enter into a strike settlement agreementwhich precluded Cook from filing the charges here in his individual capacity as a trustee of the Trust Fund 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the unit employees who were employed 1 NovemberAs describedin detailsupra on 23 December 1985 theUnionsbargainingcommittee 'cceptedRespondentCouncils 22 December proposed contract and as a resultthe parties entered into a collective bargaining contract,which included a provision dealing with the Employershealth and welfare contributions to the Trust Fund Thefirstparagraph of this provision provides in pertinentpart thateach Employer will contribute $319 41 permonth for each regular, full time employee to the TrustFund up to and including 31 October 1985The second,third, and fourth paragraphs, respectively, provide insubstance that commencing 1 January 1986 or the firstday of the month following the ratification of the Council s 22 December contract proposal, whichever date waslater, each Employer would increase its monthly contrabutions by $34 60 Effective 1 January 1987 each Employerwould increase it by an additional $34 60 permonth, and effective 1 January 1988 increase it by an additional $17 30 per month The fifth and final paragraphof the provision provides in pertinent part that suchmonthly contributions [referring to the first four paragraphs] constitute the sole and complete obligation ofeach Employer during the term of this collective bargaining agreementand no additional monies of any kindwhatsoever shall be payable or requiredBy using suchlanguage, the first paragraph of the provision clearly indicates that the purpose of the provision was to ensurethat the Employers would not be obligated to make thehealth and welfare contributions for November or December 1985, but that their obligation to make contributions during the months in 1985 which postdated the expiration of the 1982-1985 agreements was limited to OctoberThereafter, the provisions last paragraph explicitly confirmed the first paragraphs intent by stating thatsuch monthly contributions [referring to the provision sfirst four paragraphs] shall constitute the sole and complete obligation of each Employer during the term of thiscollective bargaining agreement and no additional moniesof any kind whatsoever shall be payable or required Inshort these two paragraphs of the provision itself readin conjunction with each other, clearly and unmistakablyconfirm that one of the purposes of the provision was toensure that Employers would not be obligated to payhealth and welfare contributions to the Trust Fund foreither November or December 1985In addition to the plain language of the contractualhealthandwelfarecontributionpayment provisionagreed to by the Unions, the entire bargaining historywhich led up to the Unions acceptance of this provisionreenforces the inference that when the Unions acceptedit they must have known they were agreeing that Respondent Employers were not obligated to pay the November 1985 health and welfare contributions to theTrust Fund A description of the negotiations concerningtheNovember health and welfare contributions whichoccurred prior to the Unions acceptance of the Respondent Councils 22 December proposal has been setforth in detail supra, and can be briefly summarized asfollowsOn 22 October Respondent Council submitted ahealth and welfare contribution proposal that in substance provided in pertinent part that if the Unions didnot accept the Councils final contract offer made thatday, that starting in November 1985 Respondent Employers would stop making their health and welfare contribution payments to the Trust FundWhen the Unionsfailed to accept the Councils final contract offer andnegotiations reached an impasse on 5 November, Respondent Employers, consistent with the health and welfare proposal embodied in theirfinaloffer did notmake the November contribution payments to the TrustFund Thereafter during the ensuing contract negotiations, the Unions' bargaining committee took the positionthatRespondent Employers were legally obligated tomake the November contributions and demanded, as apart of their bargaining demands, that the Employersmake these contributions The Councils chief negotiatoron behalf of the Employers, responded by taking the position that the Employers were not legally obligated tomake the November health and welfare contribution paymentsand would not do so This was the context inwhich the 22 December health and welfare contributionproposal was made by Respondent Council and acceptedby the Unions Under the circumstances, in view of theplain languageof the proposal itself, it must have beenabundantly clear to the Unions bargaining committeethat consistent with the Councils previously stated bargaining position, the Council, in submitting its 22 December health and welfare contribution proposal, wasasking the Unions to agree to waive the Novemberhealth and welfare contributions I also note that whileRespondent Councils 22 December proposal was consistentwith its past bargaining position in that it did notprovide for the payment of the November health andwelfare contribution payments and affirmatively indicated that the Employers were not obligated to make thepayments that the proposal differed substantially fromthe Councils previous bargaining position It providedfor substantially higher monthly employer contributionsin each of the 3 years of the contract (1986 1987 and1988) than the Council had previously been proposingInview of the substantial increase in the employermonthly contributions being proposed by the Council inits22December health and welfare proposal it is notsurprising that the Unions were willing to agree to thatproposal even though it clearly and unmistakably indicated that Respondent Employers would not be obligated tomake the disputed November health and welfare contribution payments to the Trust FundIt is for all the foregoing reasons that I find theUnions, in agreeing to accept the health and welfare contribution provision contained in the parties current collective bargaining contract, knowingly intended to agreethat Respondent Employers were not obligated to makethe November 1985 health and welfare contribution payments to the Trust Fund for the unit employees employed on 1 November and thereby waived the statutory rights of the unit employees that were involved in thiscase 1717 I reject the Charging Party s contention that the Unions could notas a matter of law bargain away the November health and welfare contnbutions SeeMine Workers Health & Retirement Funds v Robinson455U S 562 (1982) FOOD EMPLOYERSCOUNCIL345IIIThe General Counsel contends, as alleged in the complaint, that Respondents violated Section 8(a)(1) of theAct by proposing to the Unionsbargainingcommitteeon 22 October, as a part of Respondent Councils 22 October contract proposal, that starting in November Respondent Employers would stop making health and welfare contributions to the Trust Fund, on behalf of theemployees represented by the Unions, if the employeesrejected Respondent Councils 22 October contract offerRespondents further violated Section 8(a)(1) by implementing this proposal for the month of November whenthe employees rejected Respondent Councils 22 Octobercontract offerThe General Counsel contends that thereason this conduct violated Section 8(a)(1) is that itinterfered with the employees' exercise of their Section 7right to act free from employer coercion in decidingwhether to reject Respondent Councils 22 October contract proposal or to support the Unions bargaining positionPhrased another way, the Respondent Council'sproposal and its implementation penalized the employeesbecause of their Unionsbargainingposition in an effortto compel submission to the Respondent Employers bargaining positionIam of the opinion, which is apparently shared bycounsels for the General Counsel and Respondents, thatthe legality of the conductat issue inthis case should bedetermined by the principles set out by the SupremeCourt inNLRB v Great Dane Trailers,388 U S 26, 34(1967)First, if it can reasonably be concluded that the employer s discriminatory conduct was inherently destructive' of important employee rights, no proof ofan antiunionmotivation is needed and the Boardcan find an unfair labor practice even if the employer introduces evidence that the conduct was motivated by business considerations Second, if the adverse effect of the discriminatory conduct on employee rights is comparatively slight,'an antiunionmotivation must be proved to sustain the chargeifthe employer has come forward with evidence oflegitimate and substantial business justifications forthe conduct Thus, in either situation once it hasbeen proved that the employer engaged in discriminatory conduct which could have adversely affected employee rights tosomeextent the burden isupon the employer to establish that he was motivated by legitimate objectives since proof of motivation in most accessible to himGreat Daneinvolved a claimed 8(a)(3) violationHowever,NLRB v Fleetwood Trailer Co,389 US 375 380(1967) indicates that the above principles are applicableas well in determining whether an 8(a)(1) violation existsSeeInter Collegiate Press,486 F 2d 837, 844 (8th Cir1973), but seePRC Recording Co,280 NLRB 615 fn 2(1986)Applying these principles to the issue presentedhere I conclude Respondents did not violate Section8(a)(1) of the ActRespondents' alleged illegal conduct was not inherently destructive of important employee rightsAs theresult of Respondent Council's proposal to discontinuemaking health and welfare contribution payments to theTrust Fund and the implementation of that proposal,there was no adverse impact on employees terms andconditions of employment The employees did lose onepenny in health and welfare benefits or otherwise sufferadverse enonomic effects from this proposal and its implementation Thus Respondents' conduct cannot be saidto have created a visible and continuing obstacle to theemployees' future exercise of their statutory rightsMorespecifically, Respondents conduct cannot be said to havesignificantly dampened the employees' future willingnessto support the Unions', rather than Respondents, bargaining positionduring collective bargaining negotiationsI realize when Respondent Council made its 22 October contract offer, which included the proposal to discontinue making the health and welfare Trust Fund contribution payments starting in November, that the employees did not know they would not be penalized ifthey supported the Unions'bargainingposition and rejected Respondent Councils contract offer However, itis instructive to note that the Councils proposal concerning the health and welfare contributions did not deter theemployees from supporting the Unions' bargaining posttion and rejecting the Councils contract offer But evenof greater significance is the fact that what is involvedhere is not simply the employees right to be free fromemployer economic coercion in the exercise of their Section 7 rights Rather, the employees right placedin issueis the right to be free from employer economic coercionthat occurs during the collective bargaining process andisan integralpart of that process This is not a casewhere an employer has bypassed the employees unionand dealt directly with the employees in an effort to undermine the union or has merely threatened employeeswith economic reprisals if they exercised their Section 7rightsThe allegedillegalconduct is the RespondentCouncils 22 October collective bargaining proposalmade by the collective bargaining negotiations Respondent Council was engaged in good faith bargaining and infurtherance of its bargaining position in an effort toreach agreement with the Unions on the terms of a newcollective bargaining contractmade the bargaining proposalwhich is challenged in this case The 22 Octoberproposal was to discontinue making health and welfarecontribution payments to the Trust Fund starting in November if the Unions rejected the Councils 22 Octobercontract offerThe complaint significantly does notallege Respondents refused to bargain within the meanmg of Section 8(a)(5) of the Act by making and implementing this bargaining proposal i 8 The record showsthat in making and implementing this proposal Respondents did not breach their bargaining obligation underSection 8(a)(5) of the Act, inasmuch as Respondent Employers implemented the challenged proposal only after1B Althoughthe unfairlabor practice charges herealleged in substancethat Respondentsconduct violated its duty tobargain within the meanmg of Sec 8(a)(5) of the Act thecomplaint contains no such allegationPresumably this part of the charges was found to havebeen withoutmerit by the General Counseland dismissed 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhaving bargained in good faith to an impasse concerningthat proposal and the other proposals contained in its 22October contract offer 19 When, as here, the alleged ei-ployer economic coercion occurred in the form of a collective bargaining proposal made by Respondents negotiators to the Unions bargaining committee during thecourse of good faith bargaining in an effort to reachagreement on the terms of a new contract, I am of theview that it is not the type of coercion which falls withinthe ambit of Section 8(a)(1) of the Act 20 The record reveals that in making the proposal, which exerted the atleged economic pressure on the employees, Respondentswere motivated by legitimate and substantial business justification 21In summation, as described above, the lack of any adverse impact by Respondents conduct whatsoever onthe employees and the unimportance of the employeestatutory right involved, when balanced against the substantial justification for Respondents conduct and whenviewed in the light of the Act s policy which favors collective bargaining free from outside interference so longas the bargaining was good faith bargaining, as was thecase here, persuade me that Respondents alleged illegalconduct was not inherently destructive of importantemployee rights ' I also find that even if some slight adverse effect on employee statutory rights might be foundso as to require proof of antiunion motivation, that antiunion motivation has been neither shown nor assertedRespondents have come forward with evidence of legitimate and substantial business justification for their conduct,22which outweighs any such possible impact onemployees, particularly when one considers that the atleged illegal conduct was an integral part of the collective bargaining process and was a part of Respondentsgood faith bargaining effort to reach a new agreementwith the UnionsFor the above described reasons I find no grounds forconcluding that Respondents alleged illegal conductinterferedwith, restrained, or coerced employees in theexercise of their Section 7 rightsAccordingly I find19 Respondent Employers duty to bargain under the Act required theycontinue their health and welfare contribution payments after the expiration of the 1982-1985 agreements until bargaining reached impasse or anew agreementNLRBvCauthorne691 F 2d 1023 1025 (Cir 1982)NLRB v Cardli648 F 2d 1206 1213-1214 (9th Cir 1981) The law issettled thatafter bargaining to an impassan employer does not violate the Act by making unilateral changes that are reasonably comprehended within his pre impasse proposalsTelevisionArtists AFTRA VNLRB395 F 2d 622 624 (Cir 1968)20 CfChevron Oil Co182NLRB 445 449-450 (1970) (the Act accords employees no right to insist upon their bargaining demands freefrom economic disadvantages and an employers use of economic pressures solely in support of a bargaining position cannot be held unlawfulfor thatreason alone )21 Respondents reasonably believed that effective 5 November all employees represented by the Unions would not be working because of alabor dispute between Respondents and the Unions To avoid having topay $3 million in health and welfare contributions to the Trust Fund forNovember on behalf of the employees who would only work 1 or 2 daysthat month due to the labor dispute Respondents made their 22 Octobercontract proposal to discontinue making the contributions starting in November if the employees rejected Respondents contract offer22 The reference to substantial justification inGreat Dane Trailersdoes not mean anything more than nonfrivolousSeeHarter Equipment280 NLRB 597 fn 9 (1986)that by engaging in this conduct Respondents did notviolate Section 8(a)(1) of the Act as allegedIn concluding Respondents conduct did not violateSection 8(a)(1) of the Act, I considered the Board s decisions inUnited States Pipe & FoundryandPRC RecordingCo ,23 relied on by the General Counsel and for the reasons set forth below believed these cases are factuallydistinguishable from the instant one in significant respectsInUnited States Pipe & Foundry180 NLRB at 327-328, an employer while negotiating for a new agreement, temporarily lowered wages and reduced benefits inorder to put pressure on the union to accept his latestcontract offerThe union protested but did not strikeover these changes Shortly after implementing thesechanges the employer locked out its employees Acknowledging the Courts admonition inNLRB v Insurance Agents,361 U S 477 (1960), that the Board may notjudge the particular choice of economic weapons, theBoard adopted the trial examiners reasoning that nothing therein suggests that interdiction of conduct deliberatelycalculated to promote a strike is beyond theBoard s powers It found that the employers motive inunilaterally reducing wages and benefits was to precipitate a strike Therefore, the employers conduct violatedSection 8(a)(5) of the Act because its actions were inconsistentwith its duty to bargain in good faith and interferedwith the employees protected rights in a mannerviolative of Section 8(a)(1) and (3) The Board rejectedthe argument that the changes in benefits were a legitimate exercise of economic pressure and as such analogous to a lawful lockout The Board reasoned that unlikethe situation involving a lockout the employees werebeing forced either to strike and thus risk replacementor to continue working under terms inferior to those recently enjoyedUnited States Pipe & Foundryis inapposite for thesereasonsThere the employers conduct was motivatedby its desire to interfere with the employees statutoryright to strike and not by a legitimate and substantialbusiness justificationHereRespondents conduct wasmotivated by a legitimate and substantial business justification and not by a desire to interfere with its employees statutory rights There the employers conduct hadan adverse impact on the employees terms and conditions of employment whereas here Respondents conduct had no adverse impact on the employees terms andconditions of employment InUnited States Pipe &Foundry,the employers conduct was not shown to havebeen an integral part of the collective bargaining processand a part of an employers good faith effort to reachagreement with the union but was found to have beeninconsistent with good faith bargaining in violation ofSection 8(a)(5) of the ActWhereas here there is no evidence or allegation that Respondents conduct violatedSection 8(a)(5) and the record establishes Respondentsconduct was an integral part of the collective bargaining23United States Pipe & Foundry Co180 NLRB 325 327-328 (1969)enfd 442 F 2d 742 (D C Cir 1971)PRC Recording Co280 NLRB 615fn 2 (1986) FOOD EMPLOYERS COUNCIL347process and was a part of Respondents good faith effortto reach agreement with the UnionsInPRC Recordingan employer told the union s bargainingcommittee during a contract negotiatingsessionthat the employer would retract its last contract offerand substitutea lessdesirable one if the employees rejected the offer and struckThe Board (ChairmanDotson dissenting) adopted the administrative lawjudge s finding that this statement violated Section8(a)(1) of the Act because it was not merely an economic forecast,but constituted a threat of retaliation ifemployees exercised their right to strike(280 NLRB615 at fn 2) In so concluding, the Board majority notedthat it agreed with the administrative law judge s conclusion thatwas not a part and parcel of the bargaining process or anintegral part of a good faith bargaining effort to reachagreement with the union, but was a blatant threat notsubject to the bargaining process whereas here the contract proposal of Respondents being challenged was apart and parcel of the collective bargaining process andwas an integral part of Respondents good faith effort toreach agreement with the Unions' bargaining committeeIt is for all of these reasons, especially because Respondents alleged illegal conduct was part and parcel of thecollective bargaining process and an integral part of itsgood faith bargaining effort to reach agreement with theUnions, that I am persuaded Respondents conduct wasnot reasonably calculated to restrain or coerce the employees in the exercise of their statutory rightsthe touchstone of finding a violation of Section8(a)(1) isnot to be determined by inquiring into theemployers motive, intent, or effect rather the testfor "restraint and coercion under Section 8(a)(1) ofthe Act depends on whether the conductmay resasonably be said to have a tendency to interferewith the free exercise of employee rights under theAct [Case cited ] (280 NLRB at 646 )PRC Recordingis inapposite for these reasons Therethe employer expressly threatened to penalize the employees if they exercised their statutory right to strike,whereas here Respondents 22 October contract proposalwas not expressly tied to employees foregoing the exercise of their statutory rights InPRC Recordingthe employer's statementwas made to a union s bargainingcommittee that included several bargaining unit employeeswhereas here there is no showing that the 22 October contract proposal was offered to the Unions bargainmg committee or discussed with the Unions bargainingcommittee in the presence of a single unit employee, orotherwise brought to the employees attention by Respondent InPRC Recording,the employers conductIVHaving found the General Counsel has not establishedthat Respondents alleged illegal conduct interfered with,restrained,or coerced employees in the exerciseof theirSection 7 rights, so as to violate Section 8(a)(1) of theAct and having found,in the alternative,that by agreeing to certain provisions contained in their current agreements with the Respondents, that the Unions waivedwhatever statutory rights of the unit employees whomay have been involved in this case, I therefore shallrecommend the dismissal of the complaint in its entiretyOn these findings of fact and conclusions of law andon the entire record I issue the following recommended24ORDERThe complaint is dismissed in its entirety24 If no exceptionsare filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusionsand recommendedOrder shall as providedin Sec102 48 of theRulesbe adopted by theBoard and allobjections to themshall be deemedwaived for all purposes